Case 8:21-cv-00340-CJC-KES Document 48 Filed 05/21/21 Page 1 of 2 Page ID #:447



   1
   2                                                               5/21/2021
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11     EMERALD HOLDING, INC.,             CASE NO. 8:21-CV-00340 CJC (KESx)
  12
                   Plaintiff,
  13                                        ORDER GRANTING JOINT
                                            STIPULATION REGARDING
  14         v.                             CONTINUANCE OF HEARING
                                            AND MODIFICATION OF
  15    W.R. BERKLEY SYNDICATE              BRIEFING SCHEDULE RE
                                            DEFENDANTS’ MOTION TO
  16    LIMITED and GREAT LAKES             DISMISS COUNTS I & III OF
        INSURANCE SE,                       PLAINTIFF’S COMPLAINT
  17                                        (DKT. 45)
  18               Defendants.

  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 8:21-cv-00340-CJC-KES Document 48 Filed 05/21/21 Page 2 of 2 Page ID #:448



   1      On May 20, 2021, the parties filed a Joint Stipulation Regarding Continuance of
   2   Hearing and Modification of Briefing Schedule re Defendant’s Motion to Dismiss
   3   Counts I & III of Plaintiff’s Complaint (ECF No. 45). Good cause appearing, the
   4   Court GRANTS the Joint Stipulation in its entirety. The hearing on Defendants’
   5   Motion to Dismiss Counts I and III of Plaintiff’s Complaint is continued to July 12,
   6   2021 at 1:30 p.m. Opposing papers shall be filed and served by June 7, 2021, and
   7   reply papers shall be filed and served by June 21, 2021.
   8      IT IS SO ORDERED.
   9
  10      DATED: May 21, 2021
  11
  12
                                                  HON. CORMAC J. CARNEY
  13
  14                                           UNITED STATES DISTRICT JUDGE
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
